Allowability Notice
Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is a continuation of applications 16/277,105 and 16/730,762.   
Pending claims 1-20 are allowed.
Following are the examiner's reasons for allowance: 
The claims are allowed for reasons similar to those outlined for the related applications noted above. The prior art doesn’t teach and/or suggest each and every element of independent claims 1, 7 and 14.  The claims are therefore allowed. A terminal disclaimer (TD) has been filed and was approved on 03/19/2021.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 
/WILLIAM NEALON/Primary Examiner, Art Unit 2643